Case: 20-50612   Document: 00515674359   Page: 1   Date Filed: 12/15/2020




          United States Court of Appeals
               for the Fifth Circuit                      United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                            No. 20-50612                  December 15, 2020
                          Summary Calendar                  Lyle W. Cayce
                                                                 Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Ivan Ignacio Minjarez-Molina,

                                               Defendant—Appellant,

                         consolidated with
                          _____________

                           No. 20-50613
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

   v.

   Ivan Ignacio Minjarez-Molina, also known as Ivan Minjarez-
   Molina, also known as Ivan I. Minjarez, also known
    as Ivan Minjarez, also known as Ivan Minjarez Molina, also
   known as Ivan Ignacio Minjarez, also known as Ivan Ignacio
   Molina-Minjarez,

                                               Defendant—Appellant.
Case: 20-50612       Document: 00515674359         Page: 2   Date Filed: 12/15/2020

                                    No. 20-50612




                   Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:20-cr-2-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
            Ivan Ignacio Minjarez-Molina appeals his 30-month within-guidelines
   sentence imposed following his guilty plea for entry after deportation, in
   violation of 8 U.S.C. § 1326. He also appeals the concomitant revocation of
   his supervised release related to his prior conviction for conspiracy to
   distribute 500 grams of more of methamphetamine, in violation of 21 U.S.C.
   § 841 and § 846.
            Raising one issue on appeal, Minjarez-Molina argues that the
   recidivism enhancement under § 1326(b) is unconstitutional in light of
   Apprendi v. New Jersey, 530 U.S. 466 (2000), and subsequent decisions
   because it allows a sentence above the otherwise applicable statutory
   maximum based on facts that are neither alleged in the indictment or found
   by a jury beyond a reasonable doubt. He concedes that this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226-27
   (1998), but seeks to preserve the issue for further review. The Government
   filed an unopposed motion for summary affirmance agreeing that the issue is
   foreclosed and, in the alternative, a motion for an extension of time to file a
   brief.
            As the Government argues, and Minjarez-Molina concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States


            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50612     Document: 00515674359            Page: 3   Date Filed: 12/15/2020




                                    No. 20-50612


   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Minjarez-Molina’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any
   challenge to the revocation or revocation sentence. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir.1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                         3